Citation Nr: 1505844	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for congenital cataract of the left eye, to include as secondary to service-connected right eye disability.

2.  Entitlement to service connection for a left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome, and as secondary to service-connected right eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a petition to reopen a claim for service connection for congenital cataract of the left eye.

In a November 2012 statement of the case, the RO reopened the service connection claim for congenital cataract of the left eye and denied the service connection claim on the merits.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for congenital cataract of the left eye before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The Board observes that the Veteran has been variously diagnosed with left eye congenital cataract, glaucoma, pseudophakia and dry eye syndrome.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim pursuant to Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for a left eye disability as reflected on the title page.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management Benefit System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files reveals additional VA treatment records dated through June 2012, which have been considered by the RO in the November 2012 statement of the case.


FINDINGS OF FACT

1.  In a final April 1970 rating decision, the RO denied the Veteran's claim for service connection for congenital cataract of the left eye.  

2.  The evidence received since the April 1970 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left eye disability.  

3.  The Veteran has congenital cataracts of the left eye which is a congenital defect.

4.  The preponderance of the evidence does not demonstrate that the Veteran has a current left eye disability that was etiologically related to any injury (to include superimposed injury), illness or event during service; or that was proximately due to, or the result of, his service-connected right eye disability.  


CONCLUSIONS OF LAW

1.  The April 1970 rating decision that denied the Veteran's claim for service connection for congenital cataract of the left eye is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a left eye disability, to include congenital cataract, as secondary to service-connected right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish entitlement to service connection for a left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome, and 

as secondary to service-connected right eye disability, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The January 2009 letter informed the Veteran, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The Board also finds that the notice requirements for new and material evidence claims have been satisfied by the January 2009 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's military personnel records, service treatment records, post-service VA and private treatment records and lay statements are in the file.  

Although not obligated to do so for a petition to reopen a service connection claim, the Veteran was afforded a VA examination in March 2011 and provided an April 2011 addendum opinion to determine the etiology of his left eye disability.  The VA examination and addendum opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1970 rating decision, the RO denied the Veteran's claim for service connection for congenital cataract of the left eye.  In April 1970, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the April 1970 rating decision.  Therefore, the April 1970 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the April 1970 rating decision, the RO found that the Veteran's left eye disability was a congenital abnormality and therefore not a disability under the law.  

Since the Veteran's last prior final denial in April 1970, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted private treatment records from October 2003 to August 2008 reflecting diagnoses for left eye glaucoma and cataract.  In addition, in a December 2008 statement, the Veteran asserted that his left eye disability had developed as a result of his service-connected right eye disability.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The private treatment records and December 2008 statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a left eye disability is reopened.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations provide that congenital or developmental defects, such as congenital cataract of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his current left eye disability was the result of stress and pressure put on his left eye by the total blindness in his right eye.  He said he had sharp pain in his left eye.  He reported dryness and irritation in his left eye from the drops used for his glaucoma.  See December 2008 statement.

Service treatment records reflect that upon enlistment the Veteran reported eye trouble and that he wore glasses.  A November 1967 enlistment examination noted that the Veteran had defective vision, but he was found qualified for enlistment.  A December 1969 Medical Board summary documents that in August 1968, the Veteran had sustained a right eye injury after being hit with a broom handle.  He had decreased vision, a slight aching sensation and a periorbital hematoma that resolved over several days with no significant residual symptoms.  In August 1969, the Veteran noted blurry vision in his right eye.  Two months later, while on leave, the Veteran saw a private ophthalmologist, who found a cataract of the right eye.  In December 1969, the Veteran was admitted to the naval hospital and, upon examination, he was diagnosed with an immature cataract of the right eye and a congenital cataract of the left eye.  The Veteran was found unfit to perform his duties, in part, based on his congenital cataract of the left eye, which was found not to be the proximate result of active duty.  No other left eye diseases were noted. 

Private treatment records dated October 2003 to August 2008 reflect that the Veteran had diagnoses for glaucoma and an immature cataract of the left eye.  The patient was using topical medication for his glaucoma and no surgery was indicated for his cataract.  

At a January 2009 VA examination to evaluate the Veteran's service-connected right eye disability, the VA examiner noted current symptomatology and findings related to the Veteran's left eye.  The Veteran reported that he was using three separate medications to treat his left eye glaucoma and that he had pain in his left eye due to dry eye.  Upon objective evaluation, the VA examiner found that the Veteran's left eye corrected vision was 20/30 and he had a cataract of the left eye.  The VA examiner diagnosed the Veteran with glaucoma of the left eye, cataract of the left eye, not secondary to trauma, refractive error, and dry eye.   

A January 2010 VA treatment record reflects that the Veteran complained of blurry vision of the left eye for the past six months.  The Veteran was diagnosed with relatively stable open angle glaucoma versus ocular hypertension and symptomatic dry eye syndrome.  The VA treating ophthalmologist found that the Veteran had worsening signs and symptoms of visually significant mixed cataract of the left eye.  The VA treating ophthalmologist noted that the Veteran had longstanding, stable congenital cataract of the left eye that was now an overlay of age-related cataract.  

In April 2010, the Veteran underwent cataract surgery of his left eye and insertion of a posterior chamber intraocular lens.  See April 2010 VA Operative Note.  

At a March 2011 VA examination, the Veteran reported symptoms of left eye dryness and glare.  Following the Veteran's left eye cataract surgery to restore worsening vision, his vision had improved.  A laser procedure was performed in 2005 to lower the Veteran's left intraocular pressure.  The Veteran had maintained good control using multiple drops.  Upon an objective evaluation, the VA examiner diagnosed the Veteran with pseudophakia (a condition in which an aphakic eye has been fitted with an intraocular lens to replace the crystalline lens) of the left eye and open angle glaucoma.  In an April 2011 addendum opinion, the VA examiner concluded that the blunt trauma that the Veteran sustained to his right eye in service from a broom handle would not have caused trauma in the left eye resulting in the development of a cataract and subsequent glaucoma.  The VA examiner opined that the Veteran's cataract, current subsequent pseudophakia after cataract surgery, and glaucoma of the left eye were not caused by or a result of the service-connected traumatic cataract in the right eye.  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim for service connection for a left eye disability, to include as secondary to his right eye disability.  The Board finds that the medical evidence provides the most competent and probative evidence regarding the etiology of the Veteran's left eye disability.  

Service treatment records reflect that the Veteran was diagnosed with congenital cataract of the left eye during active service; however, the Veteran is not entitled, by law, to service connection for congenital cataract of the left eye, because it is a congenital defect.  See 38 C.F.R. § 3.303(c).  In addition, the record contains no evidence of a superimposed disease or injury during service that would warrant service connection.  

The evidence does not show, and the Veteran does not contend, that his current left eye disability began during service or was otherwise etiologically related to his active duty service.  Rather, he asserts that the strain of his total right eye blindness caused him to develop his current left eye disability.  The March 2011 VA examination and April 2011 addendum opinion are the most probative evidence of record that demonstrate that the Veteran's left eye cataract and glaucoma were not caused by or the result of his right eye disability as they are based on a review of the Veteran's medical records and a complete rationale with citation to evidence in the record.  

The only evidence of record supporting the Veteran's contentions that his left eye disability was related to his service-connected right eye disability is the Veteran's lay statements.  The Veteran is competent to report the history of his left eye symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether the Veteran's left eye disability is related to his service-connected right eye disability cannot be determined by mere observation alone.  The Veteran has not shown that he has the expertise in such complex medical matters to provide competent evidence as to the etiology of his left eye disability.  See Jandreau v. Nicholson, 492 F.3d at 1376-177.  

Moreover, even if the Veteran was competent, his statements would be outweighed by the probative April 2011 VA opinion.  The VA examiner is a board certified ophthalmologist who reviewed the claims file, considered the reported history and provided a rationale to support the conclusion.  The examiner used his expertise in reviewing the facts of this case and determined that the Veteran's left eye disability was not caused by or the result of his service-connected right eye disability.  

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a left eye disability, to include as secondary to service-connected right eye disability, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for a left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome, and as secondary to service-connected right eye disability, is granted, to this extent only.  

Entitlement to service connection for a left eye disability, to include congenital cataract, glaucoma, pseudophakia and dry eye syndrome, and as secondary to service-connected right eye disability, is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


